Cuark, J.,
dissenting. “Próxima, sed non remota, causa spectatur.” The Court charged the jury: “Now, even if Hunt was negligent in the manner of his driving while passing defendants’ conveyance, as for example by turning out more suddenly, or higher upon the bank than an ordinarily *608prudent man would have done, Ms negligence under these circumstances would be considered as concurring and contributing with defendants’ negligence in together being the proximate cause of any injury sustained by plaintiff, if plaintiff was thrown out by the driving upon the bank while passing. Defendants would not be relieved from liability by this concurring negligence of Hunt, which cooperated with his own driver’s producing the injury.” This is clearly error. In such case the negligence of his own driver which threw the plaintiff out and injured him, was subsequent to, and independent of the negligence of the defendants. It was not the necessary consequence of defendants’ negligence, and was not concurrent with it, and was the proximate, direct cause of plaintiff’s injury. The defendants’ negligence was the remote cause. The Court in substance told the jury that if defendants’ negligence made the plaintiff’s driver turn out of the road, and the negligence, made the plaintiff’s driver turn out of the road, and the negligent manner of plaintiff’s driver in so doing injured the plaintiff, the defendant is liable. This can not be sustained by-precedent or in reason, and if followed up would have no limit. For instance, if the barkeeper had not sold defendants’ driver whiskey, he would not have been negligent, and if not negligent he would not have frightened the plaintiff’s driver into turning out, and the latter would not, by his negligent manner of driving, so have injured the plaintiff. And it could be carried still further back, one cause depending on another, in the manner of the “House that Jack built.” But the charge presupposes that the injury was caused by the negligence of plaintiff’s driver in running the buggy upon the bank and throwing the plaintiff out, and if so, the law can go no further back than this direct cause.
Little v. Hackett, 116 U. S., 366, has no application. *609There, the conveyance in wbicb the plaintiff was driving was struck by defendant’s train and he was injured. The driver of the conveyance and the engineer were both negligent, and it was held that the negligence being concurrent the plaintiff could sue both the owner of the conveyance and the Railroad Company. Clearly, if he could not, he could sue neither, for it took the negligence of both concurring to do the injury. And that would have been the case here, if the Two conveyances had run together, both drivers being negligent, causing injury to plaintiff.
But, here, the negligence of defendant caused plaintiff’s driver to do something, which something he did in a negligent manner whereby the plaintiff was injured, and the Court told the jury that, if so, the negligence was concurring. Clearly not so,.for plaintiff’s driver need not have turned out in a negligent manner, and, if he had not, the plaintiff would not have been injured. Here is the proximate cause which alone the law can consider. Anything beyond that opens the door to a wide and illimitable field of speculation. The negligence of plaintiff’s driver was not concurrent with that of defendant, but' subsequent thereto, and due to his own want of nerve or skill.
This instruction went to the marrow, and, being erroneous, a new trial should be granted.
Eatbcloth, 0. J. I concur in the dissenting opinion.